DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 24, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 2018/0347043) in view of Yasumuro et al (US 2014/0060572).

Yuan et al teaches a reactor system 100 comprising: a reaction chamber 100/102 comprising a reaction chamber space and an interior surface; a remote plasma source coupled to the reaction chamber ([0022] teaches 118 gas delivery system may be a remote plasma source); a gas distribution apparatus 118 having a top section (top plate 123) and a bottom section (showerhead 110) defining a chamber therebetween, wherein the bottom section 110 comprises a plurality of holes formed therethrough fluidly connected between the chamber and the reaction chamber space 106, wherein the top section comprises an inlet 117/121 configured to receive all gas entering the gas distribution apparatus, wherein the bottom section comprises a center region and an outer region, wherein the center region has holes of the plurality of holes with a first diameter and the outer region has holes of the plurality of holes with a second diameter, wherein the center region is 75 percent to 99 percent of the bottom section; a manifold plate (blocker plate 130) disposed in the chamber between the top section 123 and the bottom section 110 of the gas distribution apparatus, wherein the manifold plate comprises: a plurality of gas channels fluidly connected between the inlet 117/121 in the top section and the chamber, such that all of the gas travels from the inlet, through the plurality of gas channels in the manifold plate, into the chamber, through the plurality of holes in the bottom section, and into the reaction chamber space, wherein each of the plurality of gas channels extends radially within the chamber from a center region of the manifold plate over a portion of less than all of a distance from a center region of the chamber to an edge of the chamber, wherein the plurality of gas channels is configured to distribute all of the gas away from the center region of the bottom section (See [0015]-[0027], Figs 1-3 which shows all the gas entering through a single inlet 121 and contacting the central plate 204 of blocking plate 130 to direct all the gas away from the center region through the radial channels between the central plate 204 and spokes 206 and then the gas flowing through the holes in the showerhead plate to the processing region). Yuan et al teaches a showerhead 110 having a plurality of gas distribution holes to provide process gases to the processing volume ([0020]-[0025]; Figs 1 and 3), which clearly suggests each gas channel extends over a portion of less than all of a distance from a center region of the chamber to an edge of the chamber. It is noted that the first diameter and the second diameter of the holes may be equal, and there is nothing to distinguish the center region from the outer region other than presence of the hole which covers the entire surface of the bottom section; therefore Yuan et al teaches a region of 75-99% of the bottom surface that reads on the center region having holes of a first diameter and an outer region having holes of a second diameter, where the first and second holes have the same diameter. The claim is given the broadest reasonable interpretation, where the first and second holes have diameters that may be equal. It is also noted that this interpretation is supported by applicant’s dependent claim 27 which further limits claim 1 by requiring different sized holes in the center and outer regions.
	Yuan et al does not explicitly a hydrogen source coupled to the remote plasma source, wherein the remote plasma source is configured to produce a hydrogen radical, wherein at least a portion of the gas distribution apparatus and at least a portion of the interior surface comprise a metal oxide coating, wherein the metal oxide coating is configured to mitigate hydrogen radical surface recombination and promote hydrogen radical lifetime.
Yasumuro et al teaches a reactor system 10 comprising: a reaction chamber 12 comprising an interior surface; a remote plasma source 16 coupled to the reaction chamber; and a hydrogen source (GS, G1) coupled to the remote plasma source,
wherein at least a portion of the interior surface of the chamber 12 comprises a metal oxide coating (oxide of aluminum formed by thermal spraying) (See Fig 1 and [0026]-[0036]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yuan et al by providing a metal oxide coating on the inner wall of the processing chamber, as taught by Yasumuro et al, to provide a protecting coating, and the use of a hydrogen source in the remote plasma source to produce hydrogen radicals because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
	Referring to claim 2, the combination of Yuan et al and Yasumuro et al teaches aluminum oxide film formed on the inner wall surfaces of the processing chamber (Yasumuro [0028]).
Referring to claim 24, the combination of Yuan et al and Yasumuro et al teaches a manifold plate (blocker plate 130) may comprise 4 channels between the spokes 206 and the central plate 204, and the blocker plate may have fewer or more spokes (Yuan Fig 2; [0023]-[0025]).
Referring to claim 33-34, the combination of Yuan et al and Yasumuro et al teaches the channel extend from the central plate 204 having a diameter of 4 to 6 inches and used in a processing chamber configured to process substrate having a diameter of 150 mm, 200 mm , 300 mm, 450 mm or other sizes (Yuan Fig 2-3; [0020]-[0025]). The combination of Yuan et al and Yasumuro et al does not explicitly teach each of the plurality of gas channels extends between 20 percent and 80 percent of the distance from the center region of the chamber to the edge of the chamber. The channels extend from the central plate and the central plate can have different diameters, which clearly suggests a change in size and shape is obvious to one of ordinary skill in the art at the time of filing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Yuan et al and Yasumuro et al the size and shape of the channels to be 20 percent and 80 percent of the distance from the center region of the chamber to the edge of the chamber, or between 40 percent and 70 percent of the distance from the center region of the chamber to the edge of the chamber.

Claims 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 2018/0347043) in view of in view of Yasumuro et al (US 2014/0060572), as applied to claim 1-2,  24, 33, and 34, and further in view of Tan et al (US 2017/0338134)
The combination of Yuan et al and Yasumuro et al teaches all of the limitations of claim 25, as discussed above, except the diameter of each of the holes ranges from about 0.5 mm to about 3 mm. The combination of Yuan et al and Yasumuro et al teaches a showerhead with gas distribution holes, however is silent to the size of the holes.
Tan et al teaches a reactor system 200, 600, 800 (Fig 2, 6 and 8) comprising: a reaction chamber 205, 605, 805 comprising an interior surface; a remote plasma source (remote plasma unit RPS 210, 610) coupled to the reaction chamber; and a source gas is inherently coupled to the remote plasma source to generate a plasma, a transport path 216, 616, 816 between the reaction chamber and the remote plasma source.
Tan et al also teaches a gas distribution apparatus (gas distribution box 620, 820) having a top section (top of gas box coupled to delivery tube 616) and a bottom section (second gas distribution plate 627) defining a chamber 620 therebetween, wherein the bottom section 627 comprises a plurality of holes formed therethrough fluidly connected between the chamber 620 and the reaction chamber space, wherein the top section comprises an inlet 616 configured to receive all gas entering the gas distribution apparatus (Fig 6 depicts single gas inlet 616 into gas distribution box 620), wherein the bottom section 627 comprises a center region and an outer region, wherein the center region has holes of the plurality of holes with a first diameter and the outer region has holes of the plurality of holes with a second diameter, wherein the center region is 75 percent to 99 percent of the bottom section (Fig 5A, 5B shows different hole configuration which reads on the claimed range); a manifold plate (first gas distribution plate seated in first channel 623) disposed in the chamber between the top section and the bottom section 627 of the gas distribution apparatus, wherein the manifold plate comprises: a plurality of gas channels fluidly connected between the inlet in the top section and the chamber, such that all of the gas travels from the inlet, through the plurality of gas channels (apertures) in the manifold plate (gas distribution plate), into the chamber, through the plurality of holes in the bottom section, and into the reaction chamber space, wherein each gas channel extends over a portion of less than all of a distance from a center region of the chamber to an edge of the chamber (Fig 6 shows all gas from inlet 616 flows through gas distribution plate  of gas distribution assembly 625 and through a second gas distribution plate 627 located below the first gas distribution plate of the gas distribution assembly 625). Tan et al teaches each channel, i.e. aperture has a size of 0.1 to 10 mm (Fig 5a, 5b, 6, 7, and 8; [0060]- [0069]) 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Yuan et al and Yasumuro et al by having gas hole diameters of 0.1-10 mm, as taught by Tan, which overlaps the claimed range because changes in size and shape are prima facie obvious (MPEP 2144.04) and overlapping ranges are prima facie obvious (MPEP 2144.05) and diameter is within the suitable range for holes in permit a desired gas flow.
Referring to claim 26, the combination of Yuan et al and Yasumuro et al does not teach a diameter of each of the gas channels ranges from about 5 mm to about 15 mm. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Yuan et al and Yasumuro et al by having gas channel diameters of 0.1-10 mm, as taught by Tan, which overlaps the claimed range because changes in size and shape are prima facie obvious (MPEP 2144.04) and overlapping ranges are prima facie obvious (MPEP 2144.05) and diameter is within the suitable range for holes in permit a desired gas flow.
Referring to claim 27-29, the combination of Yuan et al, Yasumuro et al and Tan et al teaches gas hole diameters of 0.1-10 mm (Tan [0062]), which overlaps the claimed range, and diameters in the outer region are larger than the diameters in the center region (Tam Fig 5A). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Yuan et al, Yasumuro et al  and Tan et al by providing holes with a diameter of 0.5-1.5 mm or 1-3 mm diameter holes because changes in size and shape are prima facie obvious (MPEP 2144.04) and overlapping ranges are prima facie obvious (MPEP 2144.05) and diameter is within the suitable range for holes in permit a desired gas flow.
Referring to claim 30, the combination of Yuan et al, Yasumuro et al  and Tan et al teaches a density of the plurality of holes is greater at the outer region than a density of the plurality of holes at the center region (See Tan Fig 5A which shows inner ring with spaces between holes and the outer ring with less space between holes).
Referring to claim 31, the combination of Yuan et al, Yasumuro et al  and Tan et al teaches an apparatus which is capable of supporting a substrate having a diameter less than the diameter of the perimeter of the outer region; therefore meets the claimed limitation.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 2018/0347043) in view of Yasumuro et al (US 2014/0060572), as applied to claim 1-2,  24, 33, and 34, and further in view of Hendrix et al (US 2018/0044800).
The combination of Yuan et al and Yasumuro et al teaches all of the limitations of claim 3, as discussed above, except the metal oxide is formed using ALD.
Yasumuro et al teaches providing a metal oxide film on an inner wall of an aluminum processing chamber by a thermal spraying process or the like ([0028]).
In a method of providing a protective metal oxide coating, Hendrix et al teaches an aluminum oxide ALD coating film with a thickness of 1 to 10000 angstrom, where the coating is very dense, pin hole free and a defect free layer ([0172]-[0215]). Overlapping ranges are prima facie obvious (MPEP 2144.05). Hendrix et al teaches the ALD coating reduces surface roughness and provide a smooth and dense surface layer that allows for minimal attack in corrosive environments ([0203]-[0207]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Yuan et al and Yasumuro et al by using ALD to form the metal oxide layer, as taught by Hendrix et al to provide an aluminum oxide coating with reduced surface roughness having a smooth and dense surface layer that allows for minimal attack in corrosive environments.
Referring to claim 4, the combination of Yuan et al, Yasumuro et al and Hendrix et al teaches 1 to 10000 angstrom (0.1 to 1000 nm). Overlapping ranges are prima facie obvious (MPEP 2144.05).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 2018/0347043) in view of Yasumuro et al (US 2014/0060572), as applied to claims 1-2,  24, 33, and 34 above, and further in view of Shih et al (US 2002/0066532).
The combination of Yuan et al and Yasumuro et al teaches all of the limitations of claim 4, as discussed above, except the thickness of the coating ranges from 100 to 750 nm. The combination of Yuan et al and Yasumuro et al teaches providing a metal oxide film on an inner wall of an aluminum processing chamber, however is silent to the thickness (Yasumuro [0028]).
In a processing chamber apparatus, Shih et al teaches providing a corrosion resistant protective coating to coat the inside surface of a reactor chamber exposed to corrosive processing gas (Abstract). Shih et al also teaches providing a corrosion-resistant protective coating of aluminum oxide by coating an aluminum substrate, and the aluminum oxide layer may be either formed thermally or anodically formed to have a thickness of 0.1 to 20 micrometers (100 to 20000 nm) ([0011]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Yuan et al and Yasumuro et al by providing an aluminum oxide thickness of 100 to 750 nm, as taught by Shih et al, to provide a suitable thickness to resist corrosion.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 2018/0347043) in view of Yasumuro et al (US 2014/0060572) and Shih et al (US 2002/0066532), as applied to claims 1-2,  4, 24, 33, and 34 above, and further in view of Hendrix et al (US 2018/0044800).
The combination of Yuan et al, Yasumuro et al and Shih et al teaches all of the limitations of claim 5, as discussed above, except the coating the coating is non-porous. The combination of Yuan et al, Yasumuro et al and Shih et al teaches the aluminum oxide layer may be anodically (Shih [0011]), however does not explicitly teach the layer is non-porous.
In a method of providing a protective metal oxide coating, Hendrix et al teaches an aluminum oxide ALD coating film with a thickness of 1 to 10000 angstrom, where the coating is very dense, pin hole free and a defect free layer ([0172]-[0215]). Overlapping ranges are prima facie obvious (MPEP 2144.05). Hendrix et al teaches the ALD coating reduces surface roughness and provide a smooth and dense surface layer that allows for minimal attack in corrosive environments ([0203]-[0207]). Hendrix et al also teaches the ALD may be an overcoat and serves as a sealant layer to fill any cracks or macropores ([0197]-[0207]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Yuan et al, Yasumuro et al and Shih et al by using ALD to form the metal oxide layer sealant, as taught by Hendrix et al, to provide a non-porous aluminum oxide coating with reduced surface roughness having a smooth and dense surface layer that allows for minimal attack in corrosive environments.
Referring to claim 7, the combination of Yuan et al, Yasumuro et al, Shih et al and Hendrix et al teaches an aluminum oxide layer may be either formed anodically formed to have a thickness of 0.1 to 20 micrometers (100 to 20000 nm) (Shih [0011]) and Hendrix teaches a thickness of 1 to 10000 angstroms ([0177]). Overlapping ranges are prima facie obvious (MPEP 2144.05).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 2018/0347043) in view of Yasumuro et al (US 2014/0060572) and Shih et al (US 2002/0066532, and further in view of Hendrix et al (US 2018/0044800), as applied to claims 1-2,  4-5, 24, 33, and 34 above, and further in view of Meeus et al (US 2008/0213696).
The combination of Yuan et al, Yasumuro et al, Shih et al and Hendrix et al teaches all of the limitations of claim 6, as discussed above, except the coating has an average surface roughness of 0.1 to 0.8 m. The combination of Yuan et al, Yasumuro et al, Shih et al and Hendrix et al teaches the aluminum oxide layer may be formed anodically (Shih [0011]) and reducing the surface roughness provides a smooth and dense surface layer for minimal attack in corrosive environments (Hendrix [0207]), however does not explicitly teach an average surface roughness of 0.1 to 0.8 m.
In a method of anodizing aluminum, Meeus et al teaches an aluminum foil was subjected to anodic oxidation to form Al2O3 with a surface roughness ra of 0.21 m ([0072]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Yuan et al, Yasumuro et al, Shih et al and Hendrix et al by anodizing aluminum to form aluminum oxide having a roughness of 0.1 to 0.8 m, because anodized aluminum oxide is known in the art to be formed with roughness of 0.21 m, as taught by Meeus et al, and reduced roughness is desirable to reduce attack in corrosive environments.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 2018/0347043) in view of Yasumuro et al (US 2014/0060572), as applied to claims 1-2,  24, 33, and 34, and further in view of Lubomirsky et al (US 2014/0227881).
The combination of Yuan et al and Yasumuro et al teaches all of the limitations of claim 21, as discussed above, except a second remote plasma unit and a second transport path between the second remote plasma unit and the reaction chamber, wherein the second transport path comprises the metal oxide coating.
In a plasma processing chamber apparatus, Lubomirsky et al teaches a system comprising a first remote plasma unit 501a, 601a, 701a, 901a and first transport path between the first remote plasma unit and the reaction chamber 500, 600, 700, 900 and a second remote plasma unit 501b, 601b, 701b, 901b and a second transport path between the second remote plasma unit and the reaction chamber (See Fig 5, 6, 7 and 9; [0064]-[0103]). Lubomirsky et al teaches the first remote plasma unit 601a and second remote plasma unit 601b enter the reaction chamber through a single inlet 605 (Fig 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Yuan et al and Yasumuro et al by providing a second remote plasma unit and a second transport path between the second remote plasma unit and the reaction chamber, as taught by Lubomirsky et al, to provide additional precursors in desired processes and additional flexibility (Lubomirsky [0072]-[0075]).
In regards to the second transport path comprises the metal oxide coating, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Yuan et al, Yasumuro et al and Lubomirsky et al by providing a protective oxide coating on the second transport path from the second remote plasma unit to reduce surface recombination. 

Claims 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 2018/0347043) in view of Yasumuro et al (US 2014/0060572) and Hendrix et al (US 2018/0044800), as applied to claim 1-4,  24, 33, and 34, and further in view of Zhai et al (US 2018/0347037).
The combination of Yuan et al, Yasumuro et al and Hendrix et al teaches all of the limitations of claim 36, as discussed above, except the plurality of holes in the gas distribution apparatus comprises the metal oxide coating.
In an apparatus for plasma processing, Zhai et al teaches a gas distribution plate 110 is fabricated from aluminum.  The surface of the gas distribution plate may be anodized to form a coating material (e.g., Al2O3) on the surface of the gas distribution plate 110 and the coating material may be formed on the surface of the gas distribution plate 110 by an anodization, plasma spray process, or thermal spray process ([0032]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Yuan et al, Yasumuro et al and Hendrix et al to form a protective coating on the plurality of holes in the gas distribution apparatus, as taught by Zhai et al, to protect the gas distribution plate from the plasma.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-7, 21, 24-31, 33, 34, and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US 2010/0311249 teaches a remote plasma source connected to a chamber through an inlet 216, a blocker (manifold) plate 219 between the inlet and the bottom plate 210, and a bottom plate with holes (See Fig 2; [0026]-[0040])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714